Case: 20-1911   Document: 34     Page: 1   Filed: 07/28/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GERALDO P. ORTIZ,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-1911
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-70, Judge Michael P. Allen.
                 ______________________

                 Decided: July 28, 2021
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________

   Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
Case: 20-1911     Document: 34      Page: 2     Filed: 07/28/2021




 2                                         ORTIZ   v. MCDONOUGH



 TARANTO, Circuit Judge.
     The Department of Veterans Affairs (VA) awarded vet-
 eran Geraldo Ortiz benefits for a service-connected disabil-
 ity based on posttraumatic stress disorder (PTSD), acting
 pursuant to a regulatory change that lightened his previ-
 ous evidentiary burden. The dispute before us concerns the
 starting date for the benefits awarded, i.e., the effective
 date of the award. We conclude that the regulatory change
 that enabled Mr. Ortiz to obtain the benefits was a “liber-
 alizing” one, entitling Mr. Ortiz to the earlier effective date,
 and hence the larger award, that he seeks.
     Mr. Ortiz had first claimed service-connected disability
 benefits based on PTSD, under 38 U.S.C. § 1110, in 1997.
 But VA denied the claim because Mr. Ortiz did not provide
 corroborating evidence, as required by the PTSD regula-
 tion, 38 C.F.R. § 3.304(f), that the events identified as lead-
 ing to his PTSD occurred in his military service. That
 decision became final. Years later, in 2010, the Secretary
 of Veterans Affairs amended § 3.304(f) by adding what is
 now subsection (f)(3) to state an exception to the corrobo-
 rating-evidence requirement in circumstances like those of
 Mr. Ortiz. On May 22, 2012, more than a year after the
 regulatory change took effect, Mr. Ortiz moved to reopen
 his claim, invoking the newly lightened proof requirement.
 Within months, VA reopened his claim and granted the
 claim, rating him 100 percent disabled and making the
 benefits effective as of May 22, 2012, the date VA received
 the request to reopen.
     Mr. Ortiz contended that the effective date should have
 been one year earlier (May 22, 2011). For that contention,
 he relied on 38 C.F.R. § 3.114(a), which implements 38
 U.S.C. § 5110(g) and provides that when compensation “is
 awarded or increased pursuant to a liberalizing law, or a
 liberalizing VA issue approved by the Secretary or by the
 Secretary’s direction” and the “claim [for compensation] is
 reviewed at the request of the claimant more than 1 year
Case: 20-1911     Document: 34      Page: 3    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                         3



 after the effective date of the law or VA issue,” the effective
 date is “1 year prior to the date of receipt of such request.”
 38 C.F.R. § 3.114(a)(3). Mr. Ortiz argued that § 3.304(f)(3)
 was a “liberalizing” law or VA issue, entitling him to the
 extra year of benefits. The Board of Veterans’ Appeals and
 then the Court of Appeals for Veterans Claims (Veterans
 Court) rejected his request for an earlier effective date.
 While accepting that Mr. Ortiz’s claim was granted “pursu-
 ant to” § 3.304(f)(3), they concluded that § 3.304(f)(3) was
 not a “liberalizing” measure.
     We reverse.       We conclude that the addition of
 § 3.304(f)(3) in 2010 was “liberalizing” under § 3.114(a). It
 is sufficient to come within § 3.114(a)’s “liberalizing” cate-
 gory that § 3.304(f)(3) reduced a veteran’s affirmative bur-
 den of production to establish an element of entitlement to
 compensation. In these circumstances, the correct effective
 date for Mr. Ortiz’s benefits is May 22, 2011, rather than
 May 22, 2012. 1
                               I
                               A
     The precedents that the parties principally debate are
 Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994), and Routen
 v. West, 142 F.3d 1434 (Fed. Cir. 1998). In those decisions,
 this court did not directly interpret and apply the effective-
 date “liberalizing” regulation at issue here, 38 C.F.R.
 § 3.114(a), to answer an effective-date question, as no such
 question was presented. Rather, the court relied on 38
 U.S.C. § 5110(g) and 38 C.F.R. § 3.114(a) to draw an infer-
 ence about a circumstance in which a new original claim is
 not barred by the otherwise-governing statutory finality


     1   Unless noted otherwise, all citations are to provi-
 sions as they existed before the Veterans Appeals Improve-
 ment and Modernization Act of 2017, Pub. L. No. 115–55,
 131 Stat. 1105, and the regulations implementing that Act.
Case: 20-1911     Document: 34     Page: 4    Filed: 07/28/2021




 4                                        ORTIZ   v. MCDONOUGH



 protections that attach to rejection of an earlier claim. It
 is useful, therefore, to begin with a summary of the statu-
 tory and regulatory provisions that provide a general rule
 of finality for claim-rejecting VA decisions but allow for ex-
 ceptions, including the exception recognized in Spencer and
 Routen.
     Statutes and regulations governing veterans benefits
 expressly state general rules of finality for VA decisions.
 That is so for a decision by a VA regional office (or agency
 of original jurisdiction) unless timely appealed to the
 Board. See 38 U.S.C. § 7105(c) (“If no notice of disagree-
 ment is filed in accordance with this chapter within the
 prescribed period, the action or determination shall become
 final and the claim will not thereafter be reopened or al-
 lowed, except as may otherwise be provided by regulations
 not inconsistent with this title.”); 38 C.F.R. §§ 20.1104,
 3.104(a), 3.2600. And it is also so for a Board decision un-
 less timely appealed to the Veterans Court. See 38 U.S.C.
 § 7104(b) (“Except as provided in section 5108 of this title,
 when a claim is disallowed by the Board, the claim may not
 thereafter be reopened and allowed and a claim based upon
 the same factual basis may not be considered.”); 38 C.F.R.
 § 20.1100.
      As the above-quoted statutes make clear, however, ex-
 ceptions are authorized. One exception, not invoked in the
 present case, is for “clear and unmistakable error” in the
 original decision. 38 U.S.C. §§ 5109A(a), 7111; see also 38
 C.F.R. § 20.1400. A decision reversing or revising the ear-
 lier decision on that basis “has the same effect as if the de-
 cision had been made on the date of the prior decision,” 38
 U.S.C. §§ 5109A, 7111, so the effective date of an award of
 benefits previously “denied due to clear and unmistakable
 error” is as early as “the veteran’s filing of the original
 claim,” Sears v. Principi, 349 F.3d 1326, 1331 (Fed. Cir.
 2003); see also 38 C.F.R. § 3.400(k). A second exception,
 which was invoked in the present case, is for “reopening”
 based on “new and material evidence.” 38 U.S.C. § 5108;
Case: 20-1911     Document: 34      Page: 5    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                         5



 38 C.F.R. § 3.156(a). 2 In general, the earliest effective date
 for an award on a reopened claim is the date of the request
 for reopening, not the date of the original claim. See Sears,
 349 F.3d at 1331; 38 C.F.R. § 3.400(q)–(r). 3
     This court concluded in Spencer that, in Routen’s
 words, there is also a “third” path around an otherwise-fi-
 nal claim rejection—namely, a new original claim—if cer-
 tain statutory or agency-adopted changes have been made
 since the earlier rejection. Routen, 142 F.3d at 1438, 1442.
 The court in Spencer quoted with approval the Veterans
 Court’s reasoning:
     When a provision of law or regulation creates a new
     basis of entitlement to benefits, as through liberal-
     ization of the requirements for entitlement to a
     benefit, an applicant’s claim of entitlement under
     such law or regulation is a claim separate and dis-
     tinct from a claim previously and finally denied


     2    Section 5108 now is titled “Supplemental claims,”
 uses the term “readjudicate” rather than “reopen,” and re-
 quires “new and relevant” instead of “new and material” ev-
 idence. 38 U.S.C. § 5108(a) (“In General.—If new and
 relevant evidence is presented or secured with respect to a
 supplemental claim, the Secretary shall readjudicate the
 claim taking into consideration all of the evidence of rec-
 ord.”); see also 38 C.F.R. § 3.156(a) (implementing § 5108).
     3    A regulation provides for different effective-date
 treatment in defined circumstances when a claim is reo-
 pened and reconsidered based on “relevant official service
 department records that existed and had not been associ-
 ated with the claims file when VA first decided the claim.”
 38 C.F.R. § 3.156(c)(1). In that situation, an award may
 have an effective date as early as “the date VA received the
 previously decided claim.” Id. § 3.156(c)(3); see also Blub-
 augh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014);
 Loyd v. Shulkin, 682 F. App’x 906, 909 (Fed. Cir. 2017).
Case: 20-1911     Document: 34     Page: 6    Filed: 07/28/2021




 6                                        ORTIZ   v. MCDONOUGH



     prior to the liberalizing law or regulation. The ap-
     plicant’s later claim, asserting rights which did not
     exist at the time of the prior claim, is necessarily a
     different claim.
 Spencer, 17 F.3d at 372 (quoting Spencer v. Brown, 4 Vet.
 App. 283, 288–89 (1993) (Spencer CAVC); alteration and
 internal quotation marks omitted). This court agreed with
 the Veterans Court that the finality protection of § 7104(b)
 “‘does not preclude de novo adjudication of a claim, on es-
 sentially the same facts as a previously and finally denied
 claim, where an intervening and substantive change in law
 or regulation created a new basis for entitlement to a ben-
 efit.’” Id. (quoting Spencer CAVC, 4 Vet. App. at 289).
      In ruling that the statute allows a new original claim
 based on certain changes of law, notwithstanding the oth-
 erwise-prescribed finality of an earlier claim’s rejection,
 this court and the Veterans Court in Spencer, as well as
 this court in Routen, relied on what they found to be a nec-
 essary implication of a statutory effective-date provision,
 38 U.S.C. § 5110(g), implemented by 38 C.F.R. § 3.114(a).
 Routen, 142 F.3d at 1441 (relying on statute and regula-
 tion); Spencer, 17 F.3d at 371 (relying on statute); Spencer
 CAVC, 4 Vet. App. at 287–89 (relying on statute and regu-
 lation). The decisions in those cases do not directly apply
 those provisions, which merely prescribe an effective date
 for certain awards of compensation; there was no effective-
 date issue in those cases because there were no awards in
 those cases at all. Rather, the courts in those cases dis-
 cerned in the effective-date statute (and regulation) an im-
 plied presupposition that a new original claim must
 sometimes be available, modifying the otherwise-applica-
 ble statutory (and regulatory) guarantees of finality of an
 earlier decision. The court in Routen itself stressed that
 very difference—between direct application of the effective-
 date provisions (which was not at issue) and the scope of
 an implied statutory modification to allow a new original
 claim (which was). See 142 F.3d at 1441.
Case: 20-1911     Document: 34     Page: 7    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                        7



                               B
     Unlike Spencer and Routen, the present case involves
 an effective-date question requiring direct application of
 the regulation adopted to implement the statute.
     Section 5110(g), one of the subsections of the statutory
 provision titled “Effective dates of awards,” dates back to
 1962. Addressing a change-of-law situation, it provides
 that, “[s]ubject to the provisions of section 5101” (concern-
 ing “claims and forms”),
     where compensation . . . is awarded or increased
     pursuant to any Act or administrative issue, the ef-
     fective date of such award or increase shall be fixed
     in accordance with the facts found but shall not be
     earlier than the effective date of the Act or admin-
     istrative issue. In no event shall such award or in-
     crease be retroactive for more than one year from
     the date of application therefor or the date of ad-
     ministrative determination of entitlement, which-
     ever is earlier.
 38 U.S.C. § 5110(g). The language is not limited to recon-
 sideration of a claim, but reaches an original claim. And it
 applies not just where “compensation . . . is awarded”
 (where no compensation had previously been awarded) but
 also where “compensation . . . is . . . increased” (where, for
 example, a rating is increased).
     A regulation, also dating back to 1962, implements that
 statutory subsection. Under 38 C.F.R. § 3.114, titled
 “Change of law or Department of Veterans Affairs issue,”
 subsection (a) provides:
     (a) Effective date of award. Where . . . compensa-
     tion . . . is awarded or increased pursuant to a lib-
     eralizing law, or a liberalizing VA issue approved
     by the Secretary or by the Secretary’s direction, the
     effective date of such award or increase shall be
     fixed in accordance with the facts found, but shall
Case: 20-1911     Document: 34      Page: 8    Filed: 07/28/2021




 8                                        ORTIZ   v. MCDONOUGH



     not be earlier than the effective date of the act or
     administrative issue. Where . . . compensation . . .
     is awarded or increased pursuant to a liberalizing
     law or VA issue which became effective on or after
     the date of its enactment or issuance, in order for a
     claimant to be eligible for a retroactive payment
     under the provisions of this paragraph the evidence
     must show that the claimant met all eligibility cri-
     teria for the liberalized benefit on the effective date
     of the liberalizing law or VA issue and that such
     eligibility existed continuously from that date to
     the date of claim or administrative determination
     of entitlement. The provisions of this paragraph
     are applicable to original and reopened claims as
     well as claims for increase.
         (1) If a claim is reviewed on the initiative of
         VA within 1 year from the effective date of
         the law or VA issue, or at the request of a
         claimant received within 1 year from that
         date, benefits may be authorized from the
         effective date of the law or VA issue.
         (2) If a claim is reviewed on the initiative of
         VA more than 1 year after the effective date
         of the law or VA issue, benefits may be au-
         thorized for a period of 1 year prior to the
         date of administrative determination of en-
         titlement.
         (3) If a claim is reviewed at the request of
         the claimant more than 1 year after the ef-
         fective date of the law or VA issue, benefits
         may be authorized for a period of 1 year
         prior to the date of receipt of such request.
Case: 20-1911     Document: 34     Page: 9    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                        9



 38 C.F.R. § 3.114(a). The regulation expressly applies to
 “original and reopened claims as well as claims for in-
 crease.” Id. 4
     There is dispute about what the consequences are for
 the effective date of an award when, on a claim that has
 been reopened, the award is made “pursuant to” a “liberal-
 izing” change. In that situation, the award’s effective date
 may not be earlier than the effective date of the underlying
 change, but it may be as early as one year before the re-
 quest based on the change was made. See McCay v. Brown,
 106 F.3d 1577, 1581 (Fed. Cir. 1997). The issue in this case
 is whether § 3.114(a) applies to a particular regulatory
 change.
                               C
      Mr. Ortiz served during the Vietnam era, a “period of
 war,” 38 C.F.R. § 3.2(f), within the meaning of 38 U.S.C.
 § 1110, which provides for compensation for service-con-
 nected disability—specifically, “[f]or disability resulting
 from personal injury suffered or disease contracted in line
 of duty, or for aggravation of a preexisting injury suffered
 or disease contracted in line of duty, in the active military,
 naval, or air service, during a period of war”—subject to
 exceptions that do not apply here. It is undisputed before
 us that, having earlier denied Mr. Ortiz’s claim for disabil-
 ity benefits based on PTSD, VA reopened Mr. Ortiz’s claim
 for such benefits and granted the claim in 2012 and that
 VA did so pursuant to the 2010 addition of what is now
 subsection (f)(3) to 38 C.F.R. § 3.304. There is no dispute
 about the propriety of the reopening or the grant. The only
 question presented concerns the proper effective date un-
 der 38 C.F.R. § 3.114(a), and the only issue in dispute about



     4  Amended to implement the statutory changes from
 the Modernization Act, the regulation now reads “original
 and supplemental claims as well as claims for increase.”
Case: 20-1911     Document: 34      Page: 10    Filed: 07/28/2021




 10                                        ORTIZ   v. MCDONOUGH



 the applicability of § 3.114(a) is whether the 2010 adoption
 of what is now § 3.304(f)(3) was a “liberalizing” change un-
 der § 3.114(a). The proper resolution depends on the regu-
 lations governing PTSD-based claims for service-connected
 disability benefits under 38 U.S.C. § 1110.
      To secure benefits under § 1110 (or under § 1131,
 which governs peacetime service), a veteran generally
 must “satisfy a three-element test: (1) the existence of a
 present disability; (2) in-service incurrence or aggravation
 of a disease or injury; and (3) a causal relationship between
 the present disability and the disease or injury incurred or
 aggravated during service—the so-called ‘nexus’ require-
 ment.” Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir.
 2013). Congress prescribed in 38 U.S.C. § 1154(a) that the
 Secretary must provide, in regulations governing service
 connection, for consideration of various facts and types of
 evidence. For “any veteran who engaged in combat with
 the enemy in active service,” Congress added, in § 1154(b),
 that “the Secretary shall accept as sufficient proof of ser-
 vice-connection . . . satisfactory lay or other evidence of ser-
 vice incurrence or aggravation of such injury or disease, if
 consistent with the circumstances, conditions, or hardships
 of such service . . . . Service-connection of such injury or
 disease may be rebutted by clear and convincing evidence
 to the contrary.”
     Exercising his rulemaking authority under 38 U.S.C.
 § 501(a), the Secretary in 1993 promulgated 38 C.F.R.
 § 3.304(f) to implement 38 U.S.C. § 1154 for claims based
 on PTSD. Direct Service Connection (Post-traumatic
 Stress Disorder), 58 Fed. Reg. 29,109 (May 19, 1993); see
 also Nat’l Org. of Veterans’ Advocates, Inc. v. Sec’y of Veter-
 ans Affairs, 669 F.3d 1340, 1343 (Fed. Cir. 2012) (NOVA)
 (“The Secretary has the authority to issue regulations
 which establish the requirements for veterans to qualify for
 service-connected PTSD injuries.”). At the time of Mr.
 Ortiz’s first filing for PTSD-based benefits in 1997,
 § 3.304(f) generally provided that a grant of benefits based
Case: 20-1911    Document: 34     Page: 11    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                      11



 on “post-traumatic stress disorder requires medical evi-
 dence establishing a clear diagnosis of the condition, credi-
 ble supporting evidence that the claimed inservice stressor
 actually occurred, and a link, established by medical evi-
 dence, between current symptomatology and the claimed
 inservice stressor.” 38 C.F.R. § 3.304(f) (1997) (emphasis
 added). 5
     Over time, VA promulgated exceptions to the general
 requirements. After Mr. Ortiz’s original claim was finally
 decided, but a couple of years before Mr. Ortiz moved to
 reopen his claim, the Secretary further implemented 38
 U.S.C. § 1154 and promulgated an additional exception—
 what is now 38 C.F.R. § 3.304(f)(3)—to the general require-
 ments for a claim of entitlement based on PTSD. See
 Stressor Determinations for Posttraumatic Stress Disor-
 der, 74 Fed. Reg. 42,617 (Aug. 24, 2009) (Proposed Rule);
 75 Fed. Reg. 39,843 (July 13, 2010) (Final Rule). The effec-
 tive date of the new subsection (f)(3) was July 12, 2010. Fi-
 nal Rule, 75 Fed. Reg. at 39,843. Subsection (f)(3) provides
 in relevant part:



     5   In 1999, VA amended the regulation by reordering
 the three requirements and clarifying the “type of medical
 evidence required to establish service connection,” but VA
 maintained the corroboration requirement. Direct Service
 Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg.
 32,807, 32,807 (June 18, 1999). The amended § 3.304(f)
 stated: “Service connection for post-traumatic stress disor-
 der requires medical evidence diagnosing the condition in
 accordance with [38 C.F.R.] § 4.125(a) of this chapter; a
 link, established by medical evidence, between current
 symptoms and an in-service stressor; and credible support-
 ing evidence that the claimed in-service stressor occurred.”
 38 C.F.R. § 3.304(f) (1999) (emphasis added); see also
 NOVA, 669 F.3d at 1343; AZ v. Shinseki, 731 F.3d 1303,
 1310 (Fed. Cir. 2013).
Case: 20-1911     Document: 34      Page: 12    Filed: 07/28/2021




 12                                        ORTIZ   v. MCDONOUGH



      If a stressor claimed by a veteran is related to the
      veteran’s fear of hostile military or terrorist activ-
      ity and a VA psychiatrist or psychologist, or a psy-
      chiatrist or psychologist with whom VA has
      contracted, confirms that the claimed stressor is
      adequate to support a diagnosis of posttraumatic
      stress disorder and that the veteran’s symptoms
      are related to the claimed stressor, in the absence
      of clear and convincing evidence to the contrary,
      and provided the claimed stressor is consistent
      with the places, types, and circumstances of the
      veteran’s service, the veteran’s lay testimony alone
      may establish the occurrence of the claimed in-ser-
      vice stressor. . . .
 38 C.F.R. § 3.304(f)(3) (emphasis added). 6
      As we have explained, § 3.304(f)(3) “grants veterans a
 special exception to th[e] normal evidentiary burden by
 permitting them to rely on their lay testimony alone with-
 out corroborating evidence to prove that their claimed in-
 service PTSD stressor occurred.” Hall v. Shinseki, 717
 F.3d 1369, 1371 (Fed. Cir. 2013); see also NOVA, 669 F.3d
 at 1343–44 (“VA proposed a rule on August 24, 2009, cre-
 ating an additional situation where a veteran could estab-
 lish PTSD service-connection without supporting evidence
 regarding the claimed in-service stressor.”). This exception
 to the normal corroborating-evidence requirement applies
 “if three [pre]conditions are satisfied: (1) a VA psychiatrist
 or psychologist ‘confirms that the claimed stressor is ade-
 quate to support a diagnosis of post-traumatic stress disor-
 der and that the veteran’s symptoms are related to the


      6  Before the 2010 amendment, 38 C.F.R. § 3.304(f)
 had four exceptions enumerated as paragraphs (1)–(4).
 The 2010 amendment redesignated what were paragraphs
 (3) and (4) as paragraphs (4) and (5) and added “new para-
 graph (f)(3).” Final Rule, 75 Fed. Reg. at 39,852.
Case: 20-1911    Document: 34      Page: 13    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                       13



 claimed stressor’; (2) the VA psychiatrist or psychologist’s
 findings are not contradicted by ‘clear and convincing evi-
 dence’; and (3) ‘the claimed stressor is consistent with the
 places, types, and circumstances of the veteran’s service.’”
 Sanchez-Navarro v. McDonald, 774 F.3d 1380, 1384 (Fed.
 Cir. 2014) (quoting 38 C.F.R. § 3.304(f)(3)).
      The change made a decisive difference for Mr. Ortiz.
 VA denied his 1997 claim, despite a VA medical examiner’s
 opinion stating a PTSD diagnosis tied to Vietnam combat,
 because Mr. Ortiz failed to present corroborating evidence
 of the in-service stressor. J.A. 17 (stating that “the claimed
 in-service stressor(s) cannot be confirmed”). That decision
 became final in 1999, but when VA received Mr. Ortiz’s mo-
 tion to reopen the claim on May 22, 2012, VA quickly reo-
 pened the claim and granted it, with a 100 percent
 disability rating. J.A. 30–36 (September 26, 2012 deci-
 sion). There is no dispute before us about whether “new
 and material evidence” was present, justifying the reopen-
 ing, or about Mr. Ortiz’s entitlement to service-connected
 disability benefits based on PTSD. And VA itself stated
 that it granted the claim “because [it] conceded that [Mr.
 Ortiz] experienced fear due to hostile military or terrorist
 activity while serving in Vietnam and because the VA ex-
 aminer related [his] diagnosis of PTSD to that fear,” which
 was now enough because new § 3.304(f)(3) “relaxed the ev-
 identiary standard for establishing the required in-service
 stressor” for claims based on PTSD. J.A. 40; see also J.A.
 40 (New § 3.304(f)(3) “eliminated the requirement for cor-
 roborating evidence.”); J.A. 42 (“Easing Standard”).
                               D
      The only dispute before us is whether § 3.304(f)(3) was
 a “liberalizing” change under § 3.114(a). The regional of-
 fice concluded that it was not. J.A. 40, 103. The Board
 reached the same conclusion, after “acknowledg[ing] that
 the Veteran’s service connection claim for PTSD was ulti-
 mately granted pursuant to an amended PTSD regulation.”
Case: 20-1911    Document: 34      Page: 14   Filed: 07/28/2021




 14                                      ORTIZ   v. MCDONOUGH



 J.A. 113; see also J.A. 110–14. The Board relied on the Vet-
 erans Court’s holding in Foreman v. Shulkin, 29 Vet. App.
 146 (2018), that § 3.304(f)(3) was not “liberalizing” under
 § 3.114(a). See J.A. 114. The Veterans Court then af-
 firmed: It accepted the Board’s determination that Mr.
 Ortiz’s “claim was granted based on [the 2010] change in
 VA’s regulations addressing establishing an in-service
 stressor,” but it concluded that it was bound by its Foreman
 precedent. Ortiz v. Wilkie, No. 19-0070, 2020 WL 1173715,
 at *1–2 (Vet. App. Mar. 12, 2020).
     Mr. Ortiz timely appealed. We have jurisdiction under
 38 U.S.C. § 7292 to review the Veterans Court’s ruling be-
 cause whether § 3.304(f)(3) made a “liberalizing” change
 within the meaning of § 3.114(a) presents a question of law.
 See Spencer, 17 F.3d at 372.
                              II
      We conclude that the addition of § 3.304(f)(3) made a
 “liberalizing” change under § 3.114(a). We decide the issue
 without applying the deference doctrine of Auer v. Robbins,
 519 U.S. 452 (1997), as clarified in Kisor v. Wilkie, 139 S.
 Ct. 2400 (2019). Although we doubt that the doctrine
 would apply to the question presented, we need not decide
 the doctrine’s applicability, or whether our answer to the
 legal question is a matter of unambiguous meaning (mak-
 ing the doctrine immaterial), because the Secretary does
 not invoke the doctrine. Cf. HollyFrontier Cheyenne Refin-
 ing, LLC v. Renewable Fuels Ass’n, 141 S. Ct. 2172, 2180
 (2021) (declining to apply statutory-interpretation doctrine
 of Chevron U.S.A. Inc. v. Natural Resources Defense Coun-
 cil, Inc., 467 U.S. 837 (1984), where not invoked by the gov-
 ernment); County of Maui v. Hawaii Wildlife Fund, 140 S.
 Ct. 1462, 1474 (2020) (similar); see Massachusetts Mut. Life
 Ins. Co. v. United States, 782 F.3d 1354, 1369–70 (Fed. Cir.
 2015) (Auer deference forfeitable).
Case: 20-1911    Document: 34      Page: 15     Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                        15



                               A
      We generally must “interpret the words consistent with
 their ordinary meaning at the time” of adoption. Wisconsin
 Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070 (2018)
 (cleaned up). The Secretary agrees that, in general, “to ‘lib-
 eralize’ means to make policies or laws less strict.” Secre-
 tary Response Br. at 17 (citing Black’s Law Dictionary
 (11th ed. 2019)). This general meaning was common at the
 time of § 3.114(a)’s promulgation and the 2010 amendment
 to § 3.304, and it remains common now. See, e.g., Webster’s
 Third New International Dictionary 1303 (1961) (“to make
 less strict or rigorous”); The American College Dictionary
 702 (1962) (“to make or become more liberal,” i.e., “not
 strict or rigorous”); The American Heritage Dictionary 727
 (2d College ed. 1982) (similar); Oxford English Dictionary
 (2d ed. 1989) (“to free from narrowness” and “[t]o remove
 restrictions on”); The American Heritage Dictionary of the
 English Language 1036–37 (3d ed. 1992) (“To make liberal
 or more liberal,” i.e., “[n]ot strict”); Black’s Law Dictionary
 1057 (10th ed. 2009) (“To make a system, laws, policies, or
 moral attitudes less strict, censorious, and rhadaman-
 thine.”); Oxford English Dictionary (3d ed. 2010) (“to free
 from narrowness or strictness; to relax”); see also, e.g., S.
 Rep. No. 87-2042, at 1 (1962) (using “liberalizing” in this
 sense); H. Rep. No. 87-2123, at 1 (1962) (same); Final Rule,
 75 Fed. Reg. at 39,843 and 39,845 (same).
     The 2010 change was a “liberalizing” one under the
 term’s ordinary meaning. Before the 2010 addition of
 § 3.304(f)(3), the legal standard governing a claim of PTSD-
 based disability in Mr. Ortiz’s circumstances required cor-
 roborating evidence, beyond the veteran’s own testimony,
 to confirm the in-service occurrence of the asserted
 stressor. The 2010 change eliminated that requirement of
 the affirmative case for veterans like Mr. Ortiz. The re-
 quirements for affirmatively showing entitlement, in short,
 became less strict. See Sanchez-Navarro, 774 F.3d at 1384
 (Section “3.304(f)(3) applies a more relaxed standard” than
Case: 20-1911    Document: 34      Page: 16    Filed: 07/28/2021




 16                                       ORTIZ   v. MCDONOUGH



 preexisting subsection (f).); Hall, 717 F.3d at 1371 (Section
 3.304(f)(3) “grants veterans a special exception to th[e] nor-
 mal evidentiary burden” stated in the preexisting subsec-
 tion (f).); NOVA, 669 F.3d at 1344 (referring to § 3.304(f)(3)
 as a “lower evidentiary standard”).
     The Secretary agrees: “We do not dispute that section
 3.304(f)(3) made the evidentiary burden for establishing
 service connection for PTSD based upon fear of hostile ter-
 rorist or military activity less strict.” Secretary Response
 Br. at 17 n.7 (citing above passages). For good reason: Be-
 fore the change, Mr. Ortiz’s claim was rejected, whereas af-
 ter the change, it was granted undisputedly because of the
 elimination of a concrete component of what he was previ-
 ously required to show in his affirmative case for entitle-
 ment to an award.
      In fact, the 2010 change is a prototypical example of a
 “liberalizing” change resulting in an “award.” Cf. McBoyle
 v. United States, 283 U.S. 25, 27 (1931) (Holmes, J.) (rely-
 ing on the idea of a “picture” “evoke[d] in the common
 mind”). The term “liberalizing” when used with “law” and
 “VA issue” in the context of a “claim” most naturally covers
 a relaxation of a claimant’s affirmative burden. That is ex-
 actly what the 2010 change does. A veteran generally has
 the affirmative burden of production to establish the ele-
 ments of a claim of entitlement (though VA has a duty to
 assist). See 38 U.S.C. § 5107(a) (“Except as otherwise pro-
 vided by law, a claimant has the responsibility to present
 and support a claim for benefits under laws administered
 by the Secretary.”); id. § 5103A (duty to assist); 38 C.F.R.
 § 3.159 (implementing § 5103A). The 2010 amendment
 changed concrete components of what VA must consider
 “sufficient proof,” 38 U.S.C. § 1154(b), to establish an ele-
 ment of entitlement, so it relaxed the veteran’s affirmative
 responsibility in presenting and supporting a claim for ben-
 efits.
Case: 20-1911    Document: 34      Page: 17     Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                        17



      This meaning fits the context of 38 U.S.C. § 5110(g)
 and 38 C.F.R. § 3.114(a). Those provisions provide up to
 one extra year of benefits when an award has been made
 or increased pursuant to a qualifying “[c]hange of law or
 [VA] issue” (§ 3.114(a) title)—allowing veterans a brief ex-
 tra period to become aware and to take advantage of a
 change that newly entitles them to an award or an increase
 of compensation. The ordinary meaning of “liberalizing” is
 not in any way out of place in that context. When Congress
 enacted the provision now codified as § 5110(g), the con-
 gressional committees, using the language of “liberalizing,”
 explained: “Claimants who have no knowledge of the bene-
 fits or are not identified by [VA] . . . may be penalized by
 not filing promptly.” S. Rep. No. 87-2041, at 6; H. Rep. No.
 87-2123 at 6 (same). Applying the term’s ordinary meaning
 mitigates the delay penalty.
                               B
      The Secretary nevertheless argues that we should not
 apply the ordinary meaning of “liberalizing” here, resting
 that argument entirely on Spencer and Routen. For two
 independent reasons, however, we reject the argument.
 First, neither Spencer nor Routen actually decided the is-
 sue of what changes suffice to trigger application of the reg-
 ulation (or, for that matter, of the statute) to give a veteran
 the earlier effective date. They decided a different issue:
 what the implications of the statute (and regulation) are
 for the availability of a new original claim that, outside the
 statutory reconsideration paths, avoids the otherwise-ap-
 plicable statutory bar based on a previous final rejection of
 a veteran’s earlier claim. Second, the change in the present
 case materially differs from the particular changes that the
 court in Spencer and Routen held insufficient to allow a
 new original claim. We conclude not only that the two prec-
 edents provide no persuasive basis for rejecting the ordi-
 nary-meaning application of “liberalizing” to cover
 § 3.304(f)(3) but also that, even if the formulations used by
Case: 20-1911    Document: 34      Page: 18    Filed: 07/28/2021




 18                                       ORTIZ   v. MCDONOUGH



 Spencer and Routen are borrowed to define “liberalizing,”
 § 3.304(f)(3) qualifies.
                               1
      Unlike this case, neither Spencer nor Routen involved
 an effective-date issue, so in neither case did this court di-
 rectly apply 38 C.F.R. § 3.114(a) or decide what “liberaliz-
 ing” means in identifying a change of law or VA issue that
 qualifies for the earlier effective date of an award. Indeed,
 unlike this case—where the claim was reopened and there
 is no dispute about the propriety of that reopening (or grant
 of the claim)—neither Spencer nor Routen involved a claim
 that was reopened under 38 U.S.C. § 5108. The portions of
 both decisions on which the Secretary relies involve only
 whether a new original claim was available because of the
 asserted change of law or regulation.
     In Spencer, the veteran had filed a claim for benefits
 based on his diagnosis of multiple sclerosis. 17 F.3d at 370.
 The regional office denied his claim because he failed to
 provide sufficient evidence that “the disability was in-
 curred in or aggravated by his service in the military.” Id.
 The regional office’s decision became final. Years later, the
 veteran sought both to reopen his finally decided claim be-
 cause of new and material evidence and to have his claim
 considered as a new original claim because there was an
 “intervening change in law,” namely the passage of the Vet-
 erans’ Judicial Review Act of 1988 (VJRA). Id. at 371–73.
 The Board, and then the Veterans Court, determined that
 the veteran’s claim warranted neither reopening nor fresh
 consideration. Id. at 370–71.
     We agreed. As to the denial of reopening for want of
 new and material evidence, we concluded that we lacked
 jurisdiction to address it, for reasons not pertinent to the
 issue now before us in this case. See id. at 373–74. The
 veteran’s right to proceed therefore depended on whether
 he had available a new original claim. We adopted the Vet-
 erans Court’s conclusion, as quoted above, that § 5110(g),
Case: 20-1911    Document: 34     Page: 19    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                      19



 though not directly authorizing a new avenue for reconsid-
 eration of a final decision, implicitly presupposes that
 sometimes a change of law or regulation can support the
 availability of a new original claim; but we recognized that
 such availability requires a modification of the express
 statutory protection of finality, notably that of § 7104, and
 the limited express statutory provisions for reconsidera-
 tion. Id. at 371–72; Spencer CAVC, 4 Vet. App. at 287–89.
 It was in harmonizing express statutory commands (final-
 ity, with two limited paths around finality) with an impli-
 cation from another statutory provision directed at another
 issue (effective dates) that we decided that a new original
 claim requires “a new basis of entitlement to a claimed ben-
 efit as the result of an intervening change in law or regula-
 tion.” Spencer, 17 F.3d at 373. And we held that the
 generic VJRA changes on which the veteran relied did not
 meet that standard because they “were unmistakably pro-
 cedural in nature” and thus did not “substantively affect[]
 the nature” of the finally decided claim. Id. at 372–73.
     Routen involved a materially identical posture. In that
 case, the veteran’s claim had been denied in a final decision
 before the relevant regulatory change. 142 F.3d at 1436–
 37. After the regulatory change (concerning the govern-
 ment’s rebuttal burden on in-service aggravation of a
 preexisting injury), the veteran sought to reopen his claim
 based on new and material evidence and to have his claim
 considered de novo as a new original claim. Id. The re-
 gional office declined to reopen the veteran’s claim for new
 and material evidence and did not consider the claim a new
 original claim. Id. The Board and the Veterans Court
 again agreed with the regional office. Id.
     So did we. As to the denial of reopening, we determined
 that a “presumption” is not itself new and material evi-
 dence. Id. at 1439–41. As to the new-original-claim issue,
 we concluded that the relevant regulatory amendment was
 insufficient to support allowing the claim as a new original
 one. Id. at 1441–42. We recognized that the issue was one
Case: 20-1911    Document: 34      Page: 20    Filed: 07/28/2021




 20                                       ORTIZ   v. MCDONOUGH



 of seeking to harmonize the express statutory finality prin-
 ciple of § 7104 with an implied presupposition found in
 § 5110(g) (and its implementing regulation), where neither
 of the two express statutory authorizations for reconsider-
 ation (clear and unmistakable error, and reopening) was
 applicable. Routen, 142 F.3d at 1442 (emphasizing that
 “the logic of the intervening change rule, if it is to escape
 the bar of § 7104(b), must be that the intervening change
 in law creates a new cause of action”). And we held that
 changing the government’s rebuttal burden (newly to re-
 quire clear and unmistakable evidence) was a “procedural”
 one, and made no “substantive change” in what the veteran
 had to show to be entitled to an award, and thus did not
 support recognition of a new original claim. Id.
      Spencer and Routen therefore involved only the ques-
 tion of how far express statutory provisions—the statutory
 finality bar, subject to only limited express statutory routes
 for reconsideration—had to be deemed implicitly modified
 by § 5110(g) and its implementing regulation, which ad-
 dress only the effective date of an award for which the stat-
 ute elsewhere provides express authority. That is not the
 question here. In this case, there is no question of modify-
 ing an express statutory means for reconsideration: It is
 undisputed before us that one of the express means (reo-
 pening based on new and material evidence) was properly
 used. The only question here is the proper application of
 the effective-date prescription (§ 5110(g) as implemented
 by § 3.114(a)) in a matter that undisputedly fell within an
 express statutory avenue of reconsideration. That question
 did not arise in Spencer and Routen, and unlike the ques-
 tion answered in those cases, the question here does not
 present any facial conflict with other express legal con-
 straints whose modification must be minimized. Routen it-
 self recognized that the questions are distinct. 142 F.3d at
Case: 20-1911    Document: 34      Page: 21    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                       21



 1441 (The regulation “§ 3.114 addresses a different issue.
 It sets the effective date of awards[.]”). 7
       “When a prior decision does not ‘squarely address[] [an]
 issue,’ a court remains ‘free to address the issue on the mer-
 its’ in a subsequent case.” Arthrex, Inc. v. Smith & Nephew,
 Inc., 880 F.3d 1345, 1349 (Fed. Cir. 2018) (alterations by
 Arthrex; quoting Brecht v. Abrahamson, 507 U.S. 619, 631
 (1993)). Spencer and Routen do not control the resolution
 of the issue here. And the Secretary has given no sound
 reason that the questions in those cases and the question
 in this case must have the same answer. Relying only on
 Spencer and Routen, which we conclude do not control, the
 Secretary has furnished no reason that interpretation of
 the regulation at issue, § 3.114, should depart from its or-
 dinary meaning—which makes sense in context and under




     7    The distinction is reinforced by the fact that the
 statute (§ 5110(g)) and the regulation (§ 3.114(a)) include
 changes that result in an “increase” of an already granted
 award, yet the court in Routen spoke of a “new cause of ac-
 tion,” 142 F.3d at 1436, 1441–42. Although the court in
 Routen did not give a specific meaning to that phrase dif-
 ferent from the “substantive,” “new basis of entitlement”
 language that it (and the court in Spencer) used, that lan-
 guage would be odd as a label for a change (covered by
 § 5110(g) and § 3.114(a)) that simply increases amounts of
 compensation, as by providing for a higher rating than the
 one the same facts previously supported. Cf. Vet. Aff. Op.
 Gen. Couns. Prec. 9-92 (opining that “[w]here an increased
 rating is occasioned only by revision of criteria for rating
 psychoneurotic disorders which became effective February
 3, 1988, the increased rating is to be considered based on a
 liberalizing VA issue per 38 U.S.C. § 5110(g) and 38 C.F.R.
 § 3.114,” even though the elements to grant the claim re-
 mained unchanged).
Case: 20-1911    Document: 34      Page: 22     Filed: 07/28/2021




 22                                       ORTIZ   v. MCDONOUGH



 which, as noted, the Secretary agrees § 3.304(f)(3) was a
 liberalizing change.
                               2
      We conclude that Spencer and Routen are not control-
 ling here for another reason: The 2010 addition of
 § 3.304(f)(3) materially differs from the changes that Spen-
 cer and Routen deemed insufficient to support a new origi-
 nal claim. Even if, in place of the ordinary meaning, the
 formulations used by Spencer and Routen are borrowed to
 define “liberalizing,” the 2010 addition of § 3.304(f)(3) qual-
 ifies.
                               a
     Just before the 2010 addition, a showing of service con-
 nection for a PTSD claimant in Mr. Ortiz’s position re-
 quired: “medical evidence diagnosing the condition in
 accordance with [38 C.F.R.] § 4.125(a) of this chapter; a
 link, established by medical evidence, between current
 symptoms and an in-service stressor; and credible support-
 ing evidence that the claimed in-service stressor occurred.”
 38 C.F.R. § 3.304(f); see also supra n.5. After the 2010 ad-
 dition, the “credible supporting evidence” requirement—a
 requirement of corroboration—no longer applies for those
 in Mr. Ortiz’s position. Specifically, “the veteran’s lay tes-
 timony” suffices if certain preconditions are met (and the
 government does not provide clear and convincing contrary
 evidence). 38 C.F.R. § 3.304(f)(3). 8 The 2010 change thus


      8  The provision added in 2010 requires satisfaction
 of certain preconditions, such as confirmation from speci-
 fied psychiatrist or psychologist that “the claimed stressor
 is adequate to support a diagnosis of [PTSD]” and con-
 sistency of the stressor with the veteran’s service. 38
 C.F.R. § 3.304(f)(3). The Secretary, which agrees that the
 2010 provision is less strict than the predecessor version,
 has not shown that these preconditions make the
Case: 20-1911    Document: 34     Page: 23   Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                     23



 eliminated a crucial, concrete component of what was re-
 quired for the veteran’s affirmative case to establish enti-
 tlement.
     This change is fairly described as a “new basis of enti-
 tlement.” Spencer, 17 F.3d at 372, 373. It is also fairly
 described as more than “procedural.” Id.; see also Carmell
 v. Texas, 529 U.S. 513, 544–45 (2000) (concluding that an
 elimination of a corroboration requirement went to the
 “sufficiency of the evidence . . . for meeting the burden of
 proof” and thus was not a “mode[] of procedure”). In fact,
 the court in Routen suggested that something materially
 similar, if not identical, would meet its own standard. See
 142 F.3d at 1441–42 (“Thus, if the old law required proof of
 facts A, B, and C, and the new law requires proof of facts
 A, B, and D, a veteran who lost the A, B, C case under the
 old law because he could not establish C would seem free
 to claim under the new law, assuming he can establish A,
 B, and D.”).
     The Secretary suggests that there is a difference be-
 tween a fact as an element and evidence of such a fact. See
 Secretary Response Br. at 13–14. But Spencer and Routen
 do not elaborate such a distinction. Moreover, it remains
 true that the 2010 addition of § 3.304(f)(3) eliminated a
 crucial component of a veteran’s affirmative case, whether
 the component is called evidence, fact, or an element, and
 that eliminating a corroboration requirement is more sub-
 stantive than procedural and, in a real-world sense, creates
 a new basis of entitlement. Section 3.304(f) itself, quoted
 above, in prescribing the elements of the veteran’s case,
 pays little attention to the distinction between evidence
 and the fact evidenced, including a mix of the two catego-
 ries in its three requirements—“evidence diagnosing


 elimination of the corroboration requirement, so that the
 veteran’s lay testimony suffices, id., anything other than
 liberalizing.
Case: 20-1911    Document: 34      Page: 24    Filed: 07/28/2021




 24                                       ORTIZ   v. MCDONOUGH



 [PTSD],” “a link, established by medical evidence,” and
 “supporting evidence.” And VA’s general counsel, in at
 least one precedential opinion, has treated relaxation of ev-
 identiary requirements for a claimant as substantive for
 purposes of the “liberalizing” standard. See Vet. Aff. Op.
 Gen. Couns. Prec. 26-97 (“Because this change liberalized
 the evidentiary basis on which entitlement to a benefit
 could be established, it may be considered a substantive
 change providing a new basis for establishing entitlement
 to benefits and, consequently, a liberalizing VA issue for
 purposes of 38 C.F.R. § 3.114(a).” (emphases added)); cf.
 Vet. Aff. Op. Gen. Couns. Prec. 9-92 (opining that “[w]here
 an increased rating is occasioned only by revision of criteria
 for rating psychoneurotic disorders which became effective
 February 3, 1988, the increased rating is to be considered
 based on a liberalizing VA issue per 38 U.S.C. § 5110(g)
 and 38 C.F.R. § 3.114,” even though the elements to grant
 the claim remained unchanged).
     In relevant respects, the 2010 change is akin to a crea-
 tion of a presumption that, when certain preconditions are
 met, a crucial element of a service-connection case is pre-
 sumed proved. That matters because, notwithstanding
 Spencer and Routen, the Secretary agrees that such a pre-
 sumption is a liberalizing change. Secretary Response Br.
 at 14 n.5; see also Effective Dates of Benefits for Disability
 or Death Caused By Herbicide Exposure; Disposition of
 Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg.
 50,966, 50,966 (Aug. 25, 2003) (noting that the “regulations
 establishing presumptions that certain diseases are associ-
 ated with herbicide exposure in service” were “liberaliz-
 ing”); Oral Arg. at 15:56–16:48, 19:50–21:28. And we have
 treated such a presumption as a liberalizing change. See
 Hunter v. Shinseki, 538 F. App’x 904, 905 (Fed. Cir. 2013)
 (concluding that a statute and certain implementing regu-
 lations that “modified the presumption of herbicide expo-
 sure for veterans who served in Vietnam . . . [were]
 liberalizing provision[s]”); Williams v. Principi, 310 F.3d
Case: 20-1911    Document: 34      Page: 25     Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                        25



 1374, 1377–78, 1380–81 (Fed. Cir. 2002) (accepting that a
 creation of a presumption is liberalizing).
      Section 3.304(f)(3) is materially similar to a presump-
 tion. A presumption itself is an “[e]videntiary rule,” which
 effectively “supplies the required evidence” when specified
 “preconditions are satisfied.” Snyder v. McDonough, 1
 F.4th 996, 1004 (Fed. Cir. 2021); see also Routen, 142 F.3d
 at 1440 (“When the predicate evidence is established that
 triggers the presumption, the further evidentiary gap is
 filled by the presumption.”). Section 3.304(f)(3) does the
 same. Presumptions are generally rebuttable on proof that
 meets a specified standard of convincingness. Routen, 142
 F.3d at 1440. Section 3.304(f)(3) states that the govern-
 ment can overcome the exception to the corroboration re-
 quirement when there is “clear and convincing evidence to
 the contrary.”
     For those reasons, the 2010 addition of § 3.304(f)(3)
 fairly comes within the key formulations articulated in
 Spencer and Routen if those formulations are borrowed to
 define “liberalizing.” It established a new basis of entitle-
 ment by alleviating the substantive burden of presenting
 specified concrete evidence previously required of the vet-
 eran as part of the affirmative case. Although the court in
 Routen also used the phrase “new cause of action,” 142 F.3d
 at 1436, 1441–42, it did not specify content for that phrase
 apart from the “new basis of entitlement” and “substan-
 tive” formulations. In fact, the Secretary argues here that
 those formulations state the standard of Spencer and
 Routen, without separate reference to “new cause of ac-
 tion.” See Secretary Response Br. at 16 (“As explained
 above, a ‘liberalizing law or VA issue’ within the context of
 38 C.F.R. § 3.114(a) and 38 U.S.C. § 5110(g) is one that ef-
 fects a substantive change in law or regulation and creates
 a new basis for entitlement to a benefit. Routen, 142 F.3d
 at 1441–42; Spencer, 17 F.3d 368.”). We conclude that
 § 3.304(f)(3) lies on the qualifying side of the line drawn (in
 answering a different question) in Spencer and Routen.
Case: 20-1911    Document: 34      Page: 26    Filed: 07/28/2021




 26                                       ORTIZ   v. MCDONOUGH



                               b
     Spencer and Routen, on their facts, also did not involve
 changes like those made by the 2010 addition of
 § 3.304(f)(3). The changes ruled on in those cases did not
 eliminate concrete components of the veteran’s affirmative
 case for entitlement to particular benefits.
      In Spencer, we rejected the contention that a set of gen-
 eral changes made by the VJRA created a new basis of en-
 titlement, concluding that the “reforms implemented by
 the VJRA were directed to improving the adjudicative pro-
 cess.” 17 F.3d at 372. The opinion’s focus was on the new
 availability of judicial review, but the court mentioned, as
 well, the provision that “[w]hen there is an approximate
 balance of positive and negative evidence regarding any is-
 sue material to the determination of a matter, the Secre-
 tary shall give the benefit of the doubt to the claimant,” 38
 U.S.C. § 5107(b). See Spencer, 17 F.3d at 372. Neither
 § 5107(b) nor the other measures invoked by the veteran in
 Spencer altered any particular component of the veteran’s
 case. Even § 5107(b) is an across-the-board standard for
 how persuaded VA must be of whatever particular submis-
 sion the veteran makes. The Secretary here has made no
 argument specifically focused on § 5107(b), let alone one
 contending that it is relevantly similar to § 3.304(f)(3).
     Routen likewise did not involve a concrete relaxation of
 a component of a veteran’s affirmative case. Rather, it in-
 volved a heightening of the government’s rebuttal burden
 in a particular situation. A regulation provided that, when
 a veteran claims disability based on aggravation during
 service of a preexisting injury, see 38 U.S.C. § 1110 (war-
 time service), § 1131 (peacetime service), all the veteran
 needed to show was a pre-service injury that worsened dur-
 ing service. The government could rebut the presumption
 that it was the service that aggravated the injury by show-
 ing that the worsening was the natural progression of the
 preexisting injury. For wartime veterans, the government
Case: 20-1911    Document: 34     Page: 27    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                      27



 had to make that showing by “clear and unmistakable evi-
 dence,” but for peacetime veterans, the government could
 make the showing by “available evidence of a nature gen-
 erally acceptable as competent.” 142 F.3d at 1438 (internal
 quotation marks omitted). The regulatory change at issue
 in Routen was VA’s imposition on the government, for its
 rebuttal case involving aggravation claims of peacetime
 veterans, of the higher degree of persuasiveness (clear and
 unmistakable evidence) already imposed on the govern-
 ment for wartime veterans. Id.
      It was that regulatory change Routen held not to qual-
 ify. That change did not alter the veteran’s affirmative
 case at all. It altered only the government’s rebuttal case—
 and did so only at the general level of specifying how per-
 suasive the government’s evidence must be, not by altering
 particular components of proof. Those features critically
 differ from the elimination of a proof element of a veteran’s
 affirmative case that was effected by the 2010 addition of
 § 3.304(f)(3).
                              C
      To the extent relevant, VA’s statements in adopting the
 2010 the Final Rule underscore the conclusion that
 § 3.304(f)(3) is liberalizing. In the Final Rule, VA recog-
 nized that the 2010 amendment effectively “eliminate[d]”
 an evidentiary “requirement” when the specified precondi-
 tions were met. See 75 Fed. Reg. at 39,843 (explaining that
 “[t]his amendment eliminates the requirement for corrobo-
 rating that the claimed in-service stressor occurred if” the
 preconditions are met (emphasis added)); Proposed Rule,
 74 Fed. Reg. at 42,617 (same). And VA characterized the
 effect of § 3.304(f)(3) as “liberalizing.” See Final Rule, 75
 Fed. Reg. at 39,843 (“The Department of Veterans Affairs
 (VA) is amending its adjudication regulations governing
 service connection for posttraumatic stress disorder
 (PTSD) by liberalizing in some cases the evidentiary stand-
 ard for establishing the required in-service stressor.”
Case: 20-1911    Document: 34      Page: 28    Filed: 07/28/2021




 28                                       ORTIZ   v. MCDONOUGH



 (emphasis added)); id. at 39,845 (“Opposition to Liberaliz-
 ing Evidentiary Standard”); id. (“VA received written com-
 ments objecting to the liberalizing evidentiary standard for
 PTSD claims based on fear of hostile military or terrorist
 activity.”).
     The Veterans Court in Foreman concluded that the
 2010 addition of § 3.304(f)(3) was “procedural in nature and
 therefore not liberalizing for effective date purposes” and
 stated that its conclusion was “bolster[ed]” by VA’s state-
 ments “that § 3.304(f)(3) was intended to decrease the bur-
 den on veterans and VA in researching claimed stressors,
 improve timeliness, and ensure consistent decision-mak-
 ing.” 29 Vet. App. at 152. To be sure, the Final Rule says
 that § 3.304(f)(3) would “facilitate the timely processing of
 PTSD claims by simplifying the development and research
 procedures that apply to these claims.” 75 Fed. Reg. at
 39,843; see also id. at 39,845 (“Finally, we believe that this
 rule will improve the timeliness of the adjudication of
 claims of all veterans by eliminating the need to search for
 corroborating evidence in certain cases.”); Proposed Rule,
 74 Fed. Reg. at 42,618 (“Improved timeliness, consistent
 decision-making, and equitable resolution of PTSD claims
 are the intended results of the revised regulation.”). But
 those statements do not suggest a procedural character of
 the change actually made: A substantive change can be
 made to achieve process benefits. For example, a presump-
 tion of service connection would improve timeliness and
 consistency of decisionmaking, yet this court and VA have
 determined that a law or VA issue creating such a pre-
 sumption is liberalizing.
     Finally, VA in the Final Rule asserted that the 2010
 addition of § 3.304(f)(3) “governs procedural matters rather
 than creating a new basis for entitlement to service connec-
 tion for PTSD because it merely relaxes under certain cir-
 cumstances the evidentiary standard for establishing
 occurrence of a stressor.” 75 Fed. Reg. at 39,851. On ap-
 peal, VA does not ask for deference to that legal
Case: 20-1911    Document: 34      Page: 29    Filed: 07/28/2021




 ORTIZ   v. MCDONOUGH                                      29



 characterization. The statement by itself does not alter our
 analysis of what the Final Rule actually does, whether the
 change meets the best understanding of “liberalizing” in
 § 3.114(a), or the proper understanding and implications of
 Spencer and Routen.
                             III
     For the foregoing reasons, we reverse the decision of
 the Veterans Court.
     The parties shall bear their own costs.
                        REVERSED